DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to for the limitation “assemble apparatus”.  This should be “assembly apparatus” to align with the preamble of Claim 1.

Claim Interpretation
The claims have been amended to no longer recite the limitations position measurement device and machining device rendering the 112(f) interpretations moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SZARSKI (US 20160202689 A1) in view of HULL (US 20190003823 A1) further in view of  BODE (US 20170220021 A1) and REEKMANS (US 20180348730 A1).
As to claim 1, SZARSKI teaches assembly apparatus comprising: a laser scanning device (¶0036 teaches the use of a non-destructive inspection device that can be a scanner that uses lasers.) configured to measure a difference between an intended machining position and an actual machining position of a first structure in a first assembly component (¶0053 teaches the system (500) can include the non-destructive imaging (NDI) and enables the machining of a part.  ¶0056 teaches the system uses a synthetic NDI view (from CAD files) and compares it to an actual NDI view that is generated by the NDI device.  The system compares the two views (including reference points) to calculate a coordinate transformation. This coordinate transformation is interpreted as a difference between reference points of the actual and intended views.), the first structure being capable of being coupled to the assembly (¶0030 teaches the scanning can include scanning of intersections of components such as stringers (first component) and ribs (second component).  ¶0035 teaches the reference points can be fasteners.); a drilling machine configured to form a second coupling hole capable of communicating with the first structure in the assembly on a basis of a reference position set on the assembly and the difference. (¶0058 teaches the method of locating or relocating a robot.  ¶0056 teaches the method involves determining a machines position in space relative to the part. ¶0057 and ¶0059 teach the drilling of holes with the machining device.) and wherein the laser scanning device measures a tool position of a tool of the machining device and the reference position (SZARSKI ¶0058 teaches the method of locating or relocating a robot based on the reference points.  ¶0056 teaches the method involves determining a machines position in space relative to the part.), and wherein the drilling machine forms the second coupling hole by controlling a position of the drilling tool based on the tool position and the reference position measured by the laser scanning device. (SZARSKI, ¶0059 teaches the drilling of a two part hole using the robot and ¶0058 teaches locating the robot based on the scans that includes the reference points.  This is interpreted as a teaching of forming a hole (and controlling the robot) based on the tool position and reference position.)
SZARSKI does not explicitly disclose a retainer configured to hold an assembly.
However, HULL teaches a retainer configured to hold an assembly. (¶0006 teaches the method involves placing components on a jig in advance of a scanning of the components.)
One of ordinary skill would have been motivated to apply the known holding structure technique of HULL to the scanning and machining method of SZARSKI in order to position the components in advance of the scanning. (¶0006)
Therefore one of ordinary skill in the art would have been motivated to apply the known holding structure technique of HULL to the scanning and machining method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SZARSKI does not explicitly disclose measure a difference between an intended machining position and an actual machining position of a first coupling hole.  SZARKI teaches that the reference positions that are scanned by the NDI encapsulate various structural characteristics of the component. (¶0035)
However, BODE teaches measuring a difference between an intended machining position and an actual machining position of a first coupling hole. (Figure 1 teaches the first part (101) has a hole (108) that has been machined.  ¶0033 teaches the holes in the third part (104) are machined based on the actual machine configurations of the first part (101)(and first hole (108)) compared to the nominal locations (interpreted as intended) for the hole. ¶0049 teaches that the system measures a distance between an actual location and nominal location.)
One of ordinary skill would have been motivated to apply the hole matching technique of BODE to the scanning and machining method of SZARSKI in order to take into account variances in a first and second part when drilling holes in a third part in order to drill accurate holes in the connecting (third) part. (BODE ¶0007)  BODE also discloses that the method is applicable to connecting a stringer to the body of an aircraft (¶0061)
Therefore one of ordinary skill in the art would have been motivated to apply the hole matching technique of BODE to the scanning and machining method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SZARSKI does not explicitly disclose that the laser scanning device directly measures a tool position of a drilling tool of the drilling machine and the reference position.
However, REEKMANS teaches a laser scanning device directly measures a tool position of a drilling tool of the drilling machine and the reference position. (¶0037 teaches the global sensor is used to measure the location of the end effector (120) of the robotic device (110) with respect to other objects in the worksite.  ¶0038 teaches the global sensor (140) can be a laser system with a resolution of hundredths of a millimeter, making it capable of performing the scanning method of SZARSKI, along with the locating of the robot in space. ¶0081 provides a teaching of using a controller to determine a tool path (deposition pattern) based on a model (400A) and object data obtained by the global sensors.  ¶0107 teaches that the method of REEKMANS can include comparing a observed (actual) and nominal (intended) representations of the object based on sensor data, similar to the claimed method and the method of SZARSKI.)
One of ordinary skill would have been motivated to apply the known global sensor technique of REEKMANS to the scanning method of SZARSKI in order to use a (REEKMANS ¶0036) track logistics of the operations (REEKMANS ¶0036 teaches using the sensor data to track performance of the task) as well as performing the scanning of the workpiece and comparing nominal and actual object characteristics. (REEKMANS ¶0107) 
This interpretation of SZARSKI in view of REEKMANS relies on the global sensors of REEKMANS (that have a resolution of hundredths of a millimeter, such that they are capable of scanning the workpiece surface) to perform the NDI of SZARSKI as well as the robot monitoring of REEKMANS.
Therefore, one of ordinary skill in the art would have been motivated to apply to the known global sensor technique of REEKMANS to the scanning method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, SZARSKI in view of HULL, BODE, and REEKMANS teaches the assembly apparatus according to Claim 1, wherein the laser scanning device comprises a storage configured to store information regarding a design shape including the intended machining position of the first assembly component (SZARSKI ¶0056 teaches the system receives the CAD files (design shape and synthetic NDI with reference points) from a memory (530).), and wherein the laser scanning device measures a difference between the intended machining position stored in the storage and the actual machining position. (SZARSKI ¶0056 teaches the comparing of the synthetic NDI (from the CAD files) to the actual NDI to calculate a coordinate transformation of the reference locations.)

As to claim 5, SZARSKI in view of HULL, BODE, and REEKMANS teaches the assemble apparatus according to claim 1, wherein the drilling machine comprises a robot arm that holds the drilling tool (SZARSKI, Figure 3 teaches the machining device (320) is located on a robot arm (305).  REEKMANS, Figure 2 teaches a robotic arm (200) that is used with the combined sensor system.), wherein the laser scanning device is positioned in a fixed position relative to a base of the robot arm. (REEKMANS, ¶0037 teaches the global sensors are arranged around the worksite, thus capable of being fixed in relation to the base of the robot arm.  Applicant’s Figure 4A shows that the sensor is arranged in the worksite separate from the arm, which is interpreted as a representation of “fixed position” as claimed, since support for the limitation was not found in the written specification.)

As to claim 6, SZARSKI an assembly apparatus comprising: a first laser scanning device (¶0036 teaches the use of a non-destructive inspection device that can be a scanner that uses lasers.) configured to measure a difference between an intended machining position and an actual machining position of a first coupling hole in a first assembly component (¶0053 teaches the system (500) can include the non-destructive imaging (NDI) and enables the machining of a part.  ¶0056 teaches the system uses a synthetic NDI view (from CAD files) and compares it to an actual NDI view that is generated by the NDI device.  The system compares the two views (including reference points) to calculate a coordinate transformation. This coordinate transformation is interpreted as a difference between reference points of the actual and intended views.), the first structure being capable of being coupled to the assembly (¶0030 teaches the scanning can include scanning of intersections of components such as stringers (first component) and ribs (second component).  ¶0035 teaches the reference points can be fasteners.); a drilling machine device includes a drilling tool (Figure 3 teaches the machining device (320) is located on a robot arm (305).  ¶0037 teaches the machining device can be a drill.), wherein the drilling machine forms the second coupling hole by controlling a position of the drilling tool based on the difference, the tool position and the reference position. (SZARSKI, ¶0059 teaches the drilling of a two part hole using the robot and ¶0058 teaches locating the robot based on the scans that includes the reference points.  This is interpreted as a teaching of forming a hole (and controlling the robot) based on the tool position and reference position.)
SZARSKI does not explicitly disclose a retainer configured to hold an assembly.
However, HULL teaches a retainer configured to hold an assembly. (¶0006 teaches the method involves placing components on a jig in advance of a scanning of the components.)
One of ordinary skill would have been motivated to apply the known holding structure technique of HULL to the scanning and machining method of SZARSKI in order to position the components in advance of the scanning. (¶0006)
Therefore one of ordinary skill in the art would have been motivated to apply the known holding structure technique of HULL to the scanning and machining method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SZARSKI does not explicitly disclose measure a difference between an intended machining position and an actual machining position of a first coupling hole.  SZARKI teaches that the reference positions that are scanned by the NDI encapsulate various structural characteristics of the component. (¶0035)
However, BODE teaches measuring a difference between an intended machining position and an actual machining position of a first coupling hole. (Figure 1 teaches the first part (101) has a hole (108) that has been machined.  ¶0033 teaches the holes in the third part (104) are machined based on the actual machine configurations of the first part (101)(and first hole (108)) compared to the nominal locations (interpreted as intended) for the hole. ¶0049 teaches that the system measures a distance between an actual location and nominal location.)
One of ordinary skill would have been motivated to apply the hole matching technique of BODE to the scanning and machining method of SZARSKI in order to take into account variances in a first and second part when drilling holes in a third part in order to drill accurate holes in the connecting (third) part. (BODE ¶0007)  BODE also discloses that the method is applicable to connecting a stringer to the body of an aircraft (¶0061)
Therefore one of ordinary skill in the art would have been motivated to apply the hole matching technique of BODE to the scanning and machining method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SZARSKI does not disclose a second laser scanning device configured to measure a tool position of the drilling tool and the reference position.
However, REEKMANS teaches a second laser scanning device configured to measure a tool position of the drilling tool and the reference position. (¶0036 teaches the use of local sensors (at the robot as in SZARSKI) in addition to global sensors (throughout the worksite).  ¶0037 teaches the global sensors can measure the position of the end effector, which is interpreted as tool position.  ¶0038 teaches the global sensors can be lasers with a resolution of hundredths of a millimeter, thus being capable of measuring a reference position on the workpiece surface.)
One of ordinary skill would have been motivated to apply the known global sensor technique of REEKMANS to the scanning method of SZARSKI in order to use a global sensor system that is capable of mapping the worksite (REEKMANS ¶0036) track logistics of the operations (REEKMANS ¶0036 teaches using the sensor data to track performance of the task) in addition to the locating of the robot.
This interpretation of SZARSKI in view of REEKMANS relies on the global sensors of REEKMANS (that have a resolution of hundredths of a millimeter) to 
Therefore, one of ordinary skill in the art would have been motivated to apply to the known global sensor technique of REEKMANS to the scanning method of SZARSKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant’s arguments, see remarks, filed 13 January 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. 
SZARSKI, CHARLTON and BODE (the primary references) do not teach the newly added limitations.
However, a new rejection is set forth using SZARSKI (US 20160202689 A1) in view of HULL (US 20190003823 A1) further in view of  BODE (US 20170220021 A1) and REEKMANS (US 20180348730 A1).
REEKMANS is relied upon for teaching the newly added limitations of directly scanning/monitoring the robot, as well as having the capability of two separate sensors (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KOLB (US 9757859) teaches the use of fixed sensors to monitor a movable tool robot’s position in a worksite. (See Figure 1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2022